                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            TAMPA DIVISION

CONNOR BREDALL,

      Plaintiff,
v.                                                    Case No. 8:18-cv-597-T-AAS

NANCY A. BERRYHILL, Acting
Commissioner of Social Security
Administration,

      Defendant.
______________________________________/

                                      ORDER

      Connor Bredall moves for an award of attorney’s fees, which the Commissioner

does not oppose. (Doc. 26). Mr. Bredall requests $6,420.96 in attorney’s fees under

the Equal Access to Justice Act (EAJA), 28 U.S.C. Section 2412. The EAJA permits

awards for reasonable attorney’s fees to a prevailing party against the United States.

28 U.S.C. § 2412.

      The March 4, 2019 order remanded the Commissioner’s final decision under

sentence four of 42 U.S.C. Section 405(g) for further administrative proceedings.

(Doc. 24). The Clerk entered judgment in Mr. Bredall’s favor. (Doc. 25). Mr. Bredall

now requests an award of attorney’s fees under the EAJA. (Doc. 26).

      The Commissioner does not contest the following: Mr. Bredall is the prevailing

party; Mr. Bredall’s net worth was less than $2 million when he filed his complaint;

the Commissioner’s position was not substantially justified; no special circumstances

make an attorney’s fees award unjust; and Mr. Bredall’s attorney’s fees request is
                                       1
unreasonable. A court should grant a Social Security claimant’s request for attorney’s

fees when it is unopposed. See Jones v. Colvin, No. 8:13-CV-2900-T-33AEP, 2015 WL

7721334 (M.D. Fla. Nov. 30, 2015) (awarding unopposed attorney’s fees request).

Therefore, Mr. Bredall is entitled to $6,420.96 in attorney’s fees.

      Attorney’s fees awarded to a claimant under the EAJA can be offset to satisfy

the claimant’s pre-existing debt to the United States. Astrue v. Ratliff, 560 U.S. 586,

589 (2010). Following this order, the United States Department of the Treasury will

determine whether Mr. Bredall owes a debt to the United States. Mr. Bredall also

assigned his rights to EAJA fees to his attorney. So, if Mr. Bredall has no federal

debt, the United States will accept Mr. Bredall’s assignment of EAJA fees and pay

the fees directly to his counsel.

      Accordingly, Mr. Bredall’s motion for attorney’s fees under the EAJA (Doc. 26)

is GRANTED. Mr. Bredall is awarded $6,420.96 in attorney’s fees.

      ORDERED in Tampa, Florida on March 25, 2019.




                                           2
